Miller, J.,
delivered the opinion of the Court.
This appeal is from an order of the City Court striking from the list of property assessed to the appellee, thirty-six palace cars, valued at $900,000. The appellee is a corporation created by tbe laws of Illinois, and having its principal office or place of business in the City of Chicago, in that State, where the principal business of the company is transacted, and where the meetings of its board of directors and stockholders are held. This corporation builds and owns palace and sleeping cars, which it leases or hires out to railroad companies. The cars in question are used upon the various railroads which run into and through this State, as through cars on the several routes between the large cities of the country, and in traversing such routes pass through several States, and remain but a short time in any One State or city. These we understand to be conceded facts, and the question is, are these cars liable to taxation in Maryland under our present assessment Act ? That question has been definitely settled by the decisions of this Court recently made in the two cases of The Appeal *457Tax Court vs. The Phila., Wilm. & Balt. R. R. Co., and Same vs. The Northern Central Bailway Co. In these cases it was decided that the rolling stock of a railroad company is not real estate in view of the assessment Act of 1876, and whether it is to be considered as “movable fixtures,” or as personal property, it is, by the terms of that Act, liable to assessment only at the home office or principal place of business of the company. Hence the rolling stock of the former company was held not to be liable to taxation because its home office or principal place of business was not in Maryland, and that of the latter company was subjected to taxation because its home office was in Baltimore. The principle upon which these decisions rest is applicable to the cars of the appellee, and it is quite plain there was no error in the order directing them to be stricken from the list of assessable property.
(Decided 26th February, 1879.)

Order affirmed, and cause remanded,.